Opinión disidente del
Juez Asociado Señor Negrón García.
La decisión mayoritaria de hoy, suscrita por el Juez Presi-dente Señor Pons Núñez, autoriza sólo al Procurador General (Attorney General) del estado de Nueva York, Hon. Robert Abrams, a presentar un alegato de amicus curiae. Como tal, es RESTRICTIVA, PRO FORMA, FÚTIL Y TRUNCA.
RESTRICTIVA, pues da la impresión de haber olvidado que aquí gira el debate en torno a la constitucionalidad del Departa-mento de Asuntos de la Comunidad Puertorriqueña en ESTA-DOS UNIDOS (el Departamento). Como sugiere su nombre, este Departamento se proyecta sobre todos los estados de la Unión, no sólo Nueva York.
PRO FORMA pues, para todos los propósitos, la decisión mayoritaria ya prejuzgó y resolvió acorde con la posición inicial-mente anticipada por el Hon. Robert Abrams. Al respecto con-cluye:
No existe prueba en el legajo de este caso de que el Estado Libre Asociado de Puerto Rico, por conducto de sus poderes constituidos, tenga designios, que podrían describirse como extraterritoriales, de atentar contra la política pública individual de los respectivos estados y la nacional de Estados Unidos de América y menoscabar la soberanía de todos ellos. (Énfasis suplido.) Opinión mayoritaria, pág. 980.
Oportunamente demostraremos que esta conclusión es erró-nea. Existe evidencia inequívoca de todo lo contrario.
FÚTIL Y TRUNCA, pues sin válidos fundamentos se han negado a TRADUCIR Y NOTIFICAR todos los documentos en autos pertinentes y a INVITAR a los Procuradores de seis (6) otros estados y al Secretario de Justicia federal, Hon. Richard Thornburg, que están en iguales circunstancias que el estado de Nueva York.
*982l — I
En este caso el Gobernador, Hon. Rafael Hernández Colón, y la Secretaria del Departamento, Hon. Nydia I. Velázquez Colón, apelan la sentencia del Tribunal Superior, Sala de San Juan (Hon. Arnaldo López Rodríguez, Juez), que declaró inconstitucional dicho Departamento creado por la Ley Núm. 58 de 16 de agosto de 1989 (3 L.ER.A. secs. 443-443o).
En su sentencia, el ilustrado foro de origen dispuso:
Se estima la demanda y salvo los servicios prestados en Estados. Unidos por el Programa de Trabajadores Agrícolas en coordinación con el Departamento del Trabajo y Recursos Humanos, se declara inconstitucional la Ley Núm. 58 del 16 de agosto de 1989 que creó el Departamento de Asuntos de la Comunidad Puertorriqueña en los Estados Unidos.
En lo que respecta a la función de fomentar la participación de los puertorriqueños en los procesos electorales estadounidenses, se emite auto de [injunction] permanente contra la Secretaria del Departamento de Asuntos de la Comunidad Puertorriqueña en los Estados Unidos, Hon. Nydia I. Velázquez, sus sucesores en el cargo y los empleados de ese Departamento y se les prohíbe llevar a cabo dicha función. Se ordena además, que todos aquellos r[é]eords levantados para propósitos de inscripción electoral sean entregados inmediatamente a los organismos electorales competentes de las distintas ciudades y estados en donde se han efectuad[o] campañas de inscripción (véase nota 2) y a la Comisión Estatal de Elecciones de Puerto Rico para cualquier uso eventual. Apéndice II, págs. 38-39.
Dicho foro clasificó como “paradoja” que en su Exposición de Motivos la Ley Núm. 58 de un lado rechace la existencia de una comunidad cultural puertorriqueña en Estados Unidos “como entidad separada y no incorporada a Puerto Rico” y, no obstante, promueva su integración y asimilación a esa nación mediante el fomento y participación en sus procesos electorales.
En abono de su dictamen elaboró múltiples fundamentos. En pocas palabras, determinó que, en su aplicación, la Ley Núm. 58 INVADÍA LA SOBERANÍA JURÍDICA del estado de Nueva York; que dicho Departamento CARECÍA DE SEDE en- Puerto *983Rico, y que USAR FONDOS PUBLICOS PARA FOMENTAR LA PARTICIPACIÓN ELECTORAL DE NO RESIDENTES ERA CONTRARIA al Art. VI, Sec. 9 y al Art. II, Sec. 19 de la Constitución del Estado Libre Asociado de Puerto Rico, L.PR.A, Tomo 1.
Sobre la corrección y juridicidad de esa sentencia, basta por ahora remitirnos al voto disidente del pasado 27 de septiembre de 1990. Allí sintetizamos nuestra posición y razón de decidir (ratio decidendi) en la frase “IDENTIDAD CULTURAL NO ES SI-NÓNIMO DE JURISDICCIÓN CONSTITUCIONAL EXTRATERRITORIAL’. Hernández Torres v. Hernández Colón et al., 127 D.ER. 449, 450 (1990).
Con estos breves antecedentes en mente, concentrémonos en la petición del Hon. Robert Abrams. La ausencia de precedente nos obliga.
HH hH
La cortesía y civilidad judicial nos exigen prescindir de los requisitos de nuestro diseño estatutario, reglamentario y jurisprudencial (1) para dar paso a la comparecencia del Hon. Robert Abrams y su asistente Hon. Siobhan Shanks, en interés y *984en representación del estado de Nueva York (Poderes Ejecutivo.y Legislativo). Incuestionablemente ambos son altos funcionarios gubernamentales —el primero electo y el segundo designado— en la jerarquía y dirección del Departamento Legal de ese estado.
Notamos también que su solicitud ha sido suscrita en el idioma inglés. Al respecto, el Hon. Robert Abrams nos pide que igual-mente así aceptemos su alegato.
Este Tribunal no es ente supralegal; a contrario sensu, es custodio de unos valores tradicionales y del ideal del más fiel cumplimiento de la ley. Es perfectamente natural y comprensible, pues, que se cumpla con el requisito de copias en español. DESPUÉS DE TODO, EL VERNÁCULO SIGUE SIENDO EXPRESIÓN CULTURAL DISTINTIVA DE NUESTRO PUEBLO.
Para facilitar la comparecencia del Hon. Robert Abrams —y de cualesquiera otros funcionarios— nos anima el mismo espíritu de cortesía. Por ende, es apropiado que sea el Negociado de Traducciones de este Tribunal el que prioritariamente traduzca ese y cualesquiera otros escritos que sean presentados en inglés. DEL MISMO MODO, Y PARA SER NOTIFICADOS SIMUL-TÁNEAMENTE —COMO MÍNIMO— DEBERÍAN OFICIAL-MENTE TRADUCIRSE LA RESOLUCIÓN DEL TRIBUNAL, ESTA OPINIÓN, NUESTRO DISENSO ANTERIOR, LA SENTENCIA DEL FORO DE ORIGEN Y LOS ALEGA-TOS PRINCIPALES DE LAS PARTES.
1 — i HH I — I
La Regla 43 de nuestro Reglamento, 4 L.ER.A. Ap. I-A, visualiza la participación como amicus curiae de personas real-mente interesadas. Nuestros pronunciamientos en Pueblo ex rel. *985L.V.C., 110 D.P.R. 114 (1980), reflejan las peculiaridades de la institución de amicus curiae. Aparecen ratificados en Pueblo v. González Malavé, 116 D.P.R. 578, 580 (1985):
(1) la comparecencia no se funda en un derecho, sino en un privilegio sujeto a la sana discreción del tribunal; (2) su participa-ción se justifica en casos revestidos de interés público; (3) más que al interés del amicus curiae, debe responder a las necesidades del tribunal con el propósito de estar mejor informado, y (4) “no debe darse la intervención para que se convierta en una parte del litigio”. (Enfasis suplido.)
Confrontadas estas características con la solicitud del Hon. Robert Abrams, nos preocupan sobremanera las interrogantes siguientes:
Primero, su deber como principal abogado y representante legal del estado de Nueva York es de comparecer ante los foros de esa jurisdicción o aquellas cortes federales a sostener la constitucionalidad de los estatutos allí aprobados. N.Y. Exec. Law Sec. 71 (McKinney 1982); 28 U.S.C. sec. 2403(b). ¿QUÉ INTE-RÉS JURÍDICO PUEDE TENER PARA, SUA SPONTE, IN-TERVENIR AQUÍ EN PUERTO RICO?
Segundo, no sabemos cómo advino en conocimiento de esta apelación ni cuán empapado está del escenario de los hechos que la originan y los respectivos argumentos de las partes. Ello tal vez explica —aunque no deja de ser inquietante— que su compare-cencia, a priori, sea limitada. En el acápite tres (3) de su moción nos dice que es con el solo propósito de brindarnos su creencia (ibelief) de que “el establecimiento de campañas de inscripción de electores, lejos de ser una intromisión impermisible en la sobera-nía del estado de New York es consistente con su política pública de promover la participación en el proceso electoral”. (Traducción nuestra.) Brief of Amicus Curiae Robert Abrams, Attorney General of the state of New York, in Support of the Defendants-Apellants, pág. 8. EX FACIE, NO ES SUFICIENTE. Aun en materias en que dicho funcionario emite una opinión formal sobre asuntos de su clara competencia, su posición es simplemente persuasiva y no obliga a los foros judiciales de la jurisdicción *986neoyorquina. American Tel. & Tel. Co. v. State Tax Com’n., 462 N.E.2d 1152, 1157 (N.Y. 1984).
SIN TRADUCIRSE NI REMITÍRSELE LA SENTENCIA DEL TRIBUNAL DE INSTANCIA, ALEGATOS PRINCIPA-LES Y NUESTROS DISENSOS, ESTO ES, SIN EL CONOCI-MIENTO CABAL DE LOS HECHOS Y DE LOS ARGUMEN-TOS, ¿PUEDE OPINAR SERIAMENTE EL HON. ROBERT ABRAMS? ¿QUÉ VALOR HA DE TENER ANTE NOS SU “CREENCIA”? ¿IGUAL QUE EN NUEVA YORK O MENOS? ¿Dónde queda la afirmación de la mayoría de que es “importante para este Tribunal obtener la mayor información posible sobre esas cuestiones”? (Énfasis suplido.) Opinión mayoritaria, pág. 979. ¿POR QUÉ SE NIEGAN A AUTORIZAR ESE TRÁMITE?
Y tercero, la controversia ante nos es más dilatada; gira en torno a si bajo nuestra Constitución —y federalismo— es válido el financiamiento gubernamental de campañas de inscripción en los distintos estados de Estados Unidos para beneficio de un grupo étnico en particular que no es residente de Puerto Rico.
IV
PARA QUE EL HON. ROBERT ABRAMS PUEDA COMU-NICAR SATISFACTORIAMENTE SU POSICIÓN, TIENE PRIMERO QUE CONOCER TODOS LOS HECHOS. SON DRAMÁTICOS Y REVELADORES. Durante el año fiscal 1989-1990 el presupuesto de este Departamento fue de $2,186,747. Para el año fiscal 1990-1991 se solicitaron a la Asam-blea Legislativa seis millones, ciento ochenta y un mil, seiscientos sesenta y dos dólares ($6,181,662). Parte de los fondos desembol-sados se usaron por la Oficina de Prensa y Relaciones Públicas de dicho Departamento para pagar campañas publicitarias a través de la radio, prensa y televisión en las actividades bajo el Programa de Orientación y Organización Política. ¿QUÉ ES ESTE PROGRAMA?
Según lo caracterizó la propia codemandada, Hon. Nydia I. Velázquez, Secretaria del Departamento, se trata de un “instru-*987mentó de acción política”. Vistas Públicas de la Comisión de Hacienda de la Cámara de Representantes de 18 de mayo de 1990, pág. 2. En esa ocasión ella también aceptó que el programa “ha estado dando asistencia directa a los grupos puertorriqueños organizados para participar en las elecciones municipales de distintos condados en el Estado de New Jersey”. (Énfasis suplido.) íd., pág. 3. Además, declaró que “[u]n promedio de treinta y cinco hispanos y puertorriqueños, corrieron sus candidaturas para distintos cargos en los condados de Paterson, Newark y Trenton, íd. De estos treinta y cinco (35) candidatos, treinta (30) eran puertorriqueños”. íd., págs. 2 y 3. Finalmente, admitió que en el futuro —próximo año fiscal— el programa continuará con esa acción política “en aquellas ciudades con alta concentración de puertorriqueños”. íd., pág. 3.
No es necesaria mucha elucidación para entender que, despo-jado este Departamento de su liviano ropaje jurídico, la realidad es que estamos ante un programa gubernamental en el área electoral de múltiples “estrategias”. Informe al Consejo Asesor del Gobernador sometido por la Secretaría del Departamento de junio de 1990, pág. 7.
En ese mismo informe, la Hon. Secretaria Velázquez recono-ció que el uso de fondos públicos del Estado Libre Asociado ha “permitido que varios puertorriqueños hayan sido electos para representar a la comunidad en escaños de servicio público. Se ha logrado representación en Camden, Paterson, Perth Ambay, también se ha logrado representación en Connecticut, y en New York logramos mantener la representación del Distrito Congre-sional Núm. 18 [Hon. José C. Serrano]”. Informe, supra.
V
Ante estos hechos surgen varias preguntas sobre las cuales el Hon. Robert Abrams debería ilustrarnos. Expongámoslas capsularmente.
En términos de soberanía, ¿es equivalente o igual el solventar la promoción de inscripción y la participación en los comicios *988electorales del estado de Nueva York, cuando se trata de entida-des o cabilderos 'privados, vis-á-vis el Gobierno de Puerto Rico? Si hay diferencias, ¿ameritan trato distinto?
Esta promoción electoral gubernamental va dirigida a favore-cer al grupo étnico de puertorriqueños. ¿Fomenta o crea friccio-nes entre las distintas facciones étnicas en dicho estado? De permitirse, ¿no implica ello un reconocimiento y admisión oficial del estado de Nueva York de que otros gobiernos, incluso extranjeros, directa e indirectamente pueden intervenir, financiar y participar activamente en la formación y elección de sus funcionarios del gobierno estatal y local? ¿Puede justificarse esta intromisión por el solo fundamento de que los candidatos poseen características raciales y culturales afines a los intereses del gobierno interventor, aquí el E.L.A.?
EL ESCLARECIMIENTO DE ESTAS SENSIBLES CUES-TIONES ES CRUCIAL. SI REFLEXIONAMOS UN POCO, VA MÁS ALLÁ DEL ASPECTO DE SOBERANÍA. PENETRA EN LA MÉDULA DE LAS LEYES ELECTORALES ESTATALES. VEAMOS.
VI
Según antes expuesto, a través de este Departamento y con fondos públicos el Gobierno de Puerto Rico ha promovido exitosamente las candidaturas específicas de varios puertorrique-ños en Nueva Jersey, Connecticut y Nueva York. En el ámbito electoral federal, al decir de la propia Hon. Secretaria Nydia Velázquez, “logramos mantener la representación del Distrito Congresional Núm. 18 [Hon. José C. Serrano]”. Informe, supra.
Ante esta realidad, ¿cae o no este Departamento dentro del significado de “Comité Político” de la Ley Electoral de Nueva York? Sus gastos (expenditures), ¿deben ser informados o inves-tigados por el organismo regulador? ¿La Junta Estatal de Elec-ciones (State Board of Elections), ha intervenido? Más aún, ¿ese organismo ha investigado, autorizado u opinado sobre el particular? N.Y. Exec. Law Sec. 14-100 et seq. (McKinney 1982).
*989Es claro, pues, que para evitar que la comparecencia del Hon. Robert Abrams no sea pro forma y realmente tenga algún valor persuasivo, debe estar él familiarizado con estos incontrovertidos hechos e ilustrarnos sobre los extremos antes apuntados.
Y es obvio, además, que por razón de concurrir circunstancias fácticas parecidas y existir leyes electorales análogas, debemos, al menos, invitar como amicii a los Procuradores Generales o sus concordantes de los estados de Illinois —Ill. Ann. Stat. ch. 46, para. 9-1 (Smith-Hurd 1991)— Pennsylvania —Pa. Stat. Ann. tit. 25, Sec. 3241 (d)(f) et seq. (Purdon 1991)— Ohio —Ohio Rev. Code Ann. Sec. 3517.01 et seq. (Anderson 1988)— Connecticut —Conn. Gen. Stat. Ann. Sec. 9-333 et seq. (West 1989)— New Jersey —N.J. Stat. Ann. Sec. 3A et seq. (West)— y Florida —Fla. Stat. Ann. Sec. 106.011 et seq. (West 1982)— pidiéndoles la misma ilustración.
La razón es evidente. Si admitimos la comparecencia y “opinión” del Hon. Robert Abrams —coincidente prima facie con la expuesta en su alegato por el Gobierno de Puerto Rico— es debido a que como amicus curiae responderá a las necesidades de este Tribunal: “estar mejor informado”. Pueblo v. González Malavé, supra. Si, como afirma la mayoría, él es el “mejor” para informarnos (opinión mayoritaria, pág. 979), entonces, ¿por qué no hacer extensiva la invitación y oir las opiniones, al menos, de los procuradores de esos otros seis (6) estados?
Y ciertamente es compulsorio incluir al Hon. Richard Thornburgh, Secretario de Justicia de Estados Unidos. ADVIÉRTASE QUE EL FINANCIAMIENTO Y EL ENDOSO DIRECTO O INDIRECTO EN LA REELECCIÓN DEL CON-GRESISTA, HON. JOSÉ C. SERRANO, PARA EL DISTRITO NÚM. 18, PLANTEA LAS MISMAS CUESTIONES BAJO LA LEY ELECTORAL FEDERAL. 2 U.S.C. sec. 431 et seq.
VII
Según visto, el problema que conlleva la aplicabilidad de la Ley Núm. 58 es novel, complejo y muy serio. Trasciende los *990límites geográficos del estado de Nueva York y, naturalmente, la “creencia” bonafide —exclusiva o no— del Hon. Robert Abrams. Potencialmente, el spectrum de opiniones legales y conflictos constitucionales es muy amplio.
Las interrogantes legítimas podrían multiplicarse y conver-tirse en una “caja de pandora”. ¿Cómo conocer este Tribunal que los estados de Illinois, Pennsylvania, Ohio, Connecticut, Nueva Jersey y la Florida están de acuerdo en que oficialmente el Gobierno de Puerto Rico promueva, intervenga y financie unos procesos de inscripción electoral en sus jurisdicciones con el propósito —a corto y largo plazo— de elegir puertorriqueños o sus descendientes a puestos públicos? ¿Qué del Gobierno federal?
LA ADQUISICIÓN DE ESTE VITAL CONOCIMIENTO SÓLO ES POSIBLE TRAD UCIÉNDOSE LOS DOCUMENTOS ANTES ALUDIDOS E INVITANDO A ESOS ESTADOS Y AL GOBIERNO FEDERAL PARA QUE COMPAREZCAN A ILUSTRARNOS. No basta la sola comparecencia del Hon. Robert Abrams. Así balanceamos los intereses en colisión. Por la autorización que nos confiere la Regla 43 del Reglamento del Tribunal Supremo, supra, motu proprio a hacerlo, la negativa mayoritaria es incomprensible. POR PRIMERA VEZ EN LA HISTORIA DEL TRIBUNAL SE DA EL ABSURDO DE AUTORIZAR TRADUCCIONES DE UN SOLO ESCRITO Y EN UNA SOLA DIRECCIÓN. ¿ES ASÍ COMO SUPUESTA-MENTE ESTAMOS MEJOR INFORMADOS?
Y, POR SEGUNDA VEZ, con todo respeto, venimos obligados a denunciar ante el país el abusivo trato mayoritario en cuanto a criterios disidentes.
La Ley Núm. 19 de 11 de abril de 1968, según enmendada, 4 L.P.R.A. sec. 490, prescribe que nuestras opiniones sean “rápida” y eventualmente publicadas en español e inglés. La traducción será efectuada por el Negociado de Traduccciones del Tribunal. La mayoría nos ha negado AHORA la traducción oficial al idioma inglés de este disenso.
Como razones hemos ponderado y considerado las expuestas por el Juez Presidente Señor Pons Núñez. Opinión mayoritaria, *991pág. 978 esc. 2. Allí, en su primer párrafo, aduce que debido a que-el Hon. Robert Abrams y sus ayudantes no lo han “planteado”, tal vez puedan leer y entender el español, aunque no escribirlo correctamente. De más está decir que la premisa es errónea y el argumento completamente ESPECULATIVO.
Ineidentalmente aclaramos que, al cabo de veinte y cinco (25)-años en la Judicatura, coincidimos con el Juez Presidente Señor Pons Núñez “de que existen muchas personas en todos los niveles que tienen conocimientos suficientes de un idioma para leerlo y entenderlo, pero que no pueden escribirlo correctamente”. (En-fasis suplido). Opinión mayoritaria, pág. 979 esc. 2. Ello es una verdadera tragedia cuando se trata del español y el autor es puertorriqueño.
Su otro argumento es bien simple: o se traducen todos los documentos o nada; esto último, a juicio suyo no es “aceptable”, pues convertiría “al idioma inglés los procedimientos”. Confesa-mos que de la lectura de este argumento no hemos podido entender su lógica. Este razonamiento circular nos recuerda el refrán “palo si bogas y palo si no bogas”.
Sólo sabemos que de inmediato ello privaría al Hon. Robert Abrams de conocer estos criterios diferentes. De nuevo, en vano han tratado de imponernos una nueva modalidad de MORDAZA JUDICIAL. Nogueras v. Hernández Colón, 127 D.P.R. 716, 732 (1990), voto preliminar de 10 de septiembre de 1990. PARA REMOVERLA, HEMOS TRADUCIDO ESTE DISENSO PER-SONALMENTE E INCORPORADO COMO APÉNDICE I.
Los jueces estamos continuamente expuestos a las intempe-ries de la vida política, a los grandes acontecimientos, y a las mutaciones de la historia. Precisamente por esta razón, en situaciones como la de autos en que la génesis de la controversia jurídica es de naturaleza político-partidista, DEBEMOS SER MUY CUIDADOSOS AL EVALUAR COMPARECENCIAS A TÍTULO DE AMICUS CURIAE QUE A VECES PUEDEN SER UNA FORMA LEGAL NORMAL, PERO SOFISTICADA, DE INFLUENCIA POLÍTICA. Robert F. Nagel, Political *992Pressure and Judging in Constitutional Cases, 61 U. Colo. L. Rev. 685 esc. 3 (1990).
(APÉNDICE I)
IN THE SUPREME COURT OF PUERTO RICO

(1) En lo atinente, la SeC. 7 de la Ley Núm. 17 de 10 de junio de 1939, según enmendada, 4 L.P.R.A. sec. 740, dispone que ninguna persona que no haya sido autorizada por el Tribunal Supremo de Puerto Rico “podrá dedicarse al ejercicio de la profesión de abogado, ni anunciarse como tal, ni como agente judicial, ni gestionar, con excepción de sus asuntos propios, ningún asunto judicial o cuasijudicial ante cualquier tribunal judicial. . .”.
En el descargo de esa función regulatoria, exigimos que todo aspirante a la profesión haya aprobado la reválida y obtenido un certificado acreditativo de buena reputación. Regla 11(a) y (c) del Reglamento del Tribunal Supremo, 4 L.P.R.A Ap. I-A Amanera de excepción, por cortesía, en casos particulares podemos autorizar a una persona admitida al ejercicio de la abogacía en un estado o territorio de Estados Unidos o Distrito de Columbia.
Para ello, de ordinario, es indispensable que el interesado presente una solicitud de admisión por cortesía endosada por un abogado autorizado a ejercer la profesión ante nos y un certificado de admisión y buena conducta (good standing) expedido por el más alto tribunal del estado en el cual el solicitante está admitido. Además, en la solicitud deberá constar que domina el idioma español. De lo contrario, la autorización estará supeditada a que lo acompañe un abogado de este foro que domine el idioma español. Regla 11(d) del Reglamento del Tribunal Supremo, supra.
Por otro lado, la Regla 8.5 de Procedimiento Civil, 32 L.ER.A. Ap. III, exige que las alegaciones, solicitudes y mociones se formulen en el idioma español. Para personas que desconocen este idioma, se autoriza la formulación de escritos en el vernáculo de esa *984persona, siempre que se acompañen las copias necesarias en español. Ello responde a claros pronunciamientos: “Es un hecho no sujeto a rectificaciones históricas que el vehículo de expresión, el idioma del pueblo puertorriqueño —parte integral de nuestro origen y nuestra cultura hispánica— ha sido y sigue siendo el idioma español. . . . [E]sa es una realidad que no puede ser cambiada por ninguna ley.” Pueblo v. Tribunal Superior, 92 D.P.R. 596, 604 (1965).